Citation Nr: 1118121	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-22 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for progressive polyradiculopathy and peripheral neuropathy, including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from May and September 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In support of his claim for service connection, the Veteran and his wife testified at a hearing at the RO in August 2008 before the undersigned Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

In November 2008, the Board determined the Veteran was not entitled to service connection for progressive polyradiculopathy and peripheral neuropathy on a presumptive basis, including from exposure to Agent Orange.  However, the Board remanded this claim to RO via the Appeals Management Center (AMC) in Washington, DC, for a medical examination and opinion on the additional issue of whether these conditions are directly (albeit not presumptively) the result of said exposure.  This additional development of the claim was needed because even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).


REMAND

The Veteran is entitled to substantial compliance with the Board's November 2008 remand directives in further developing the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board's November 2008 remand instructed the AMC to:

1.  Schedule the Veteran for another VA compensation examination to obtain a medical nexus opinion indicating whether it is at least as likely as not his peripheral neuropathy is the result of his presumed exposure to Agent Orange in Vietnam.  In making this necessary determination, it is critically important that the designated examiner consider the November 2007 statement from Dr. D.R. and the report of the prior November 2002 VA C&P examination.

Inform the designated examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable.  The examiner should also conduct all necessary diagnostic testing and evaluation.

In September 2009 and again in October 2009, the Veteran requested to have this VA compensation examination performed at the VA Medical Center (VAMC) in St. Louis, Missouri, because of "travel issues".  The letters were written by C. L. R., his wife, who also earlier had provided supporting testimony during his hearing before the Board, and she indicated in that most recent October 2009 statement that he is unable to write other than his signature.  So, presumably, his need to have his VA compensation examination in the St. Louis area is at least partly because of the state of his health.

The AMC did not address these requests for change of venue but, instead, just went ahead and scheduled the Veteran for a C&P examination at the VAMC in Danville, Illinois.  In response, he told the Danville VAMC that he would not attend an examination at that hospital, so the AMC again denied his claim in the April 2010 supplemental statement of the case (SSOC) and returned his file to the Board.

Given his apparent dire circumstances, however, there at least needs to be some effort to try and accommodate his requests to have his VA compensation examination in the St. Louis area.  At the very least, the AMC needs to provide him some explanation of why this cannot be done, if it cannot.

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  Make additional efforts to have the Veteran examined to determine the etiology of his polyradiculopathy.  If the examination cannot be held at the St. Louis VAMC (or immediate area), as he has requested, send him notice of the reasons why his request cannot be accommodated and the consequences that failing to report for his medical examination, without good cause, may have on his claim.

And as previously requested in the Board's November 2008 remand, a medical nexus opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) his polyradiculopathy or peripheral neuropathy is the result of his presumed exposure to Agent Orange in Vietnam.  In making this necessary determination, it is critically important the designated examiner consider the November 2007 statement from Dr. D.R. and the report of the prior November 2002 VA C&P examination.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The examiner should conduct all necessary diagnostic testing and evaluation.

2.  Then readjudicate this claim for service connection for polyradiculopathy and peripheral neuropathy in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


